 


 HR 6159 ENR: To extend temporarily certain authorities of the Small Business Administration.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6159 
 
AN ACT 
To extend temporarily certain authorities of the Small Business Administration. 
 
 
1.Temporary extensionAny program, authority, or provision, including any pilot program, authorized under the Small Business Act (15 U.S.C. 631 et seq.) or the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) as of September 30, 2006, that is scheduled to expire on or after September 30, 2006 and before February 2, 2007, shall remain authorized through February 2, 2007, under the same terms and conditions in effect on September 30, 2006. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
